DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 7/2/2020, 1/27/2021, 3/12/2021, 4/5/2021, and 9/16/2021 have been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “137” in Fig. 1A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “131” in ¶[0067].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it is not written in narrative form. Instead, the abstract has been written as a run-on sentence that generally mimics the claim. The abstract should be in narrative form, which should include a series of complete sentences.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim(s) 1-3 and 13-20 are objected to because of the following informalities:
Claim 1, line 6, “at least one boundary lines” should read “at least one boundary line”
Claim 2, line 2, “performing image processing” should read “performing the image processing”
Claim 3, line 1, “wherein performing image processing” should read “wherein performing the image processing”
Claim 13, line 10, “generate  at least” should read “generate at least”, the Examiner notes there is an extra space
Claim 13, line 12, “selects an particular” should read “selects a particular”
Claim 14, line 2, “further to” should read “further configured to”
Claim 14, line 5, “second information a distance” should read “second information which is a distance”
Claim 15, line 1, “wherein the cost value is determined” should read “wherein the cost values are determined”
Claim 15, line 4, “wherein the controller calculates the cost value based on the user input” should read “wherein the controller calculates the cost values based on the user input”
Claim 17, line 1, “further to” should read “further configured to”
Claim 17, line 2, “the LIDOR sensor” should read “the LiDAR sensor”
Claim 18, line 2, “further to” should read “further configured to”
Claim 19, line 2, “further to” should read “further configured to”
Claim 20, line 2, “the at least one boundary line is further to select” should read “the at least one boundary line, is further configured to select”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-6, 10-11, and 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, recites the limitation “selecting one of the at least one boundary line having a largest cost value as the particular boundary line”. It is unclear to the Examiner how “one of the at least one boundary line” could be selected as having the largest cost value if claim 1, under a broadest reasonable interpretation, could only be one boundary line. In other words, it is unclear how you are going to select the one boundary line with the largest cost value if there is only one boundary line. For purposes of examination, the Examiner interprets this to mean when there are multiple boundary lines or at least two boundary lines, the largest one is selected. The Examiner notes that claim 6 is dependent upon claim 5, and thus is rejected as being dependent upon a rejected claim.
Claim 5, line 4, recites the limitation “wherein the cost value is calculated”. It is unclear to the Examiner whether the cost value is the largest cost value already previously recited or a generic cost value being introduced, as the recited “the cost value” is not previously recited. For purposes of examination, the Examiner interprets this to mean a cost value. The Examiner notes that claim 6 is dependent upon claim 5, and thus is rejected as being dependent upon a rejected claim.
Claim 5, line 6-7, recite the limitation “a distance from the moving robot to the one boundary line”. It is unclear to the Examiner whether “the one boundary line” is “the at least one boundary line” previously recited in claim 5, line 2, if this is “the particular boundary line” recited in claim 5, lines 2-3, or if this is a new or different one boundary line being introduced. For purposes of examination, the Examiner interprets this to be the particular boundary line. The Examiner notes that claim 6 is dependent upon claim 5, and thus is rejected as being dependent upon a rejected claim.
Claim 10, line 1, recites the limitation “updating the grid map”. It is unclear to the Examiner what “the grid map” is as the recited “the grid map” lacks antecedent basis in the claims. For purposes of examination, the Examiner interprets this to be the map. The Examiner notes that claim 11 is dependent upon claim 10, and thus is rejected as being dependent upon a rejected claim.
Claim 11, line 2, recites the limitation “the boundary line is recognized through the updated map”. It is unclear to the Examiner whether “the boundary line“ is the particular boundary line or if this is a new or different boundary line being recited and recognized through the updated map. For purposes of examination, the Examiner interprets this to be the particular boundary line.
Claim 13, line 13, recites the limitation “the optimal boundary line”. It is unclear what the optimal boundary line is as the recited “the optimal boundary line, lacks antecedent basis in the claims. For purposes of examination, the Examiner interprets “a particular boundary line” in claim 13, line 12, to be an optimal boundary line. The Examiner notes that claims 14-20 are dependent upon claim 13, and thus are rejected as being dependent upon a rejected claim.
Claim 13, line 14, recites the limitation “updates the map based on sensor data”. It is unclear to the Examiner if the “sensor data” is the same sensor data recited previously in claim 13, line 3, or if this is new or different sensor data being introduced. For purposes of examination, the Examiner interprets this to be different sensor data being introduced (i.e. additional sensor data). The Examiner notes that claims 14-20 are dependent upon claim 13, and thus are rejected as being dependent upon a rejected claim.
Claim 14, lines 6-7, recites the limitation “selecting, as the optimal boundary line, one of the at least one boundary line having a highest one of the cost values”. It is unclear to the Examiner how “one of the at least one boundary line” could be selected as having the highest cost value if claim 13, under a broadest reasonable interpretation, could only be on boundary line. In other words, it is unclear how you are going to select the one boundary line with the largest cost value if there is only one boundary line. For purposes of examination, the Examiner interprets this to mean when there are multiple boundary lines or at least two boundary lines, the highest one is selected. The Examiner notes that claim 15 is dependent upon claim 14, and thus is rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4, 10-11, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US. Pub. No. 20110137461 A1) in view of Kong et al. (US. Pub. No. 20100070078 A1).
Regarding claim 1, Kong et al. (US 20110137461 A1) teaches a method for creating a map by a moving robot (see at least abstract and ¶[0008], [0011], [0029], [0042], [0046]-[0047], and [0050] regarding a map building unit of a robot and/or a robot building a map), the method comprising: collecting sensor data by a sensor of the moving robot (see at least ¶[0024]-[0026], [0029], and [0058] regarding a mobile robot sensing unit); creating a map based on the sensor data (see at least ¶[0008], [0013], [0029], and [0058] regarding map building using sensed or detecting information); performing image processing of the map to distinguish between regions in the map and to identify at least one boundary line between the regions (see at least Figs. 2-4 and ¶[0010], [0029], [0031], [0037], [0040], and [0043] regarding divided/distinguished areas); selecting a particular boundary line of the at least one boundary lines (see at least ¶[0037] regarding selecting a boundary between the unknown area and the empty area (i.e. particular boundary)); moving along a path to the particular boundary line (see at least ¶[0037] regarding selecting a boundary between the unknown area and the empty area (i.e. particular boundary) and a robot moving to a boundary point).
Kong et al. does not explicitly teach updating the map based on additional sensor data collected while moving along the path. However, such matter is taught by Kong et al. (US 20100070078 A1) (see at least ¶[0009], [0013], [0017], [0044]-[0045], [0072], and [0075] regarding updating a map along a generated moving path). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the mobile robot and method of moving a mobile robot of Kong et al. (US 20110137461 A1) by the system of Kong et al. (US 20100070078 A1) to include updating the map based on additional sensor data collected while moving along the path as both systems are directed to a robot and the generation of maps and one of ordinary skill in the art would have recognized the established function of updating the map based on additional sensor data collected while moving along the path to create an accurate map that allows the robot to move to a destination without colliding with an obstacle (Kong et al. (US. Pub. No. 20100070078 A1) at ¶ [0005], [0045]).
Regarding claim 2, Kong et al. (US 20110137461 A1) teaches wherein the regions in the map that are distinguished by performing image processing include a first region which is an empty space, a second region in which an obstacle is detected by the sensor, and a third region that has not been sensed by the sensor (see at least Figs. 2-4 and ¶[0010], [0031], [0037], [0040], and [0043] regarding divided/distinguished areas which include an obstacle area, an empty area, and an unknown area).
Regarding claim 3, Kong et al. (US 20110137461 A1) teaches wherein performing image processing of the map includes: assigning a first color to the first region, a second color to the second region, and a third color to the third region (see at least Figs. 2-4 and ¶[0040] regarding colored portions of a map), and identifying, as the least one boundary line, at least one line segment between the first region and the third region (see at least Figs. 2-4 regarding a line segment between different areas and/or colors of the map).
Kong et al. (US 20110137461 A1) in view of Kong et al. (US 20100070078 A1) discloses the claimed invention, as discussed above, except for the step of adding a difference between the first color of the first region and the third color of the third region being greater than differences between the second color of the second region and the first color and the third color. It would have been an obvious matter of design choice to modify the teachings of Kong et al. (US 20110137461 A1) in view of Kong et al. (US 20100070078 A1) to provide the step of a difference between the first color of the first region and the third color of the third region being greater than differences between the second color of the second region and the first color and the third color. Since the applicant has not disclosed that a difference between the first color of the first region and the third color of the third region being greater than differences between the second color of the second region and the first color and the third color solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Kong et al. (US 20110137461 A1) in view of Kong et al. (US 20100070078 A1) will perform the invention as claimed by the applicant with any means, method, or product to add a difference between the first color of the first region and the third color of the third region being greater than differences between the second color of the second region and the first color and the third color.
Regarding claim 4, Kong et al. (US 20110137461 A1) teaches wherein identifying the at least one line segment as the at least one boundary line includes selecting, as the at least one line segment, a subset of line segments in the map having a length longer than a width of the moving robot (see at least ¶[0037] regarding a boundary which is selected from boundaries between the unknown area and empty area and has a width larger than a predetermined width (i.e. width of robot)).
Regarding claim 10, Kong et al. (US 20110137461 A1) does not explicitly teach wherein updating the grid map while moving along the path includes: collecting the additional sensor data moving a preset distance from the particular boundary line. However, while Kong et al. (US. Pub. No. 20100070078 A1) does not explicitly teach collecting the additional sensor data moving a preset distance from the particular boundary line, Kong does teach updating a feature map based on a mobile robot moving from a current position to the destination (i.e. preset distance) (see at least ¶[0058]-[0059] and [0070]-[0078]). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the mobile robot and method of moving a mobile robot of Kong et al. (US 20110137461 A1) by the system of Kong et al. (US 20100070078 A1) to include updating a feature map based on a mobile robot moving from a current position to the destination (i.e. preset distance) as both systems are directed to a robot and the generation of maps and one of ordinary skill in the art would have recognized the established function of updating a feature map based on a mobile robot moving from a current position to the destination (i.e. preset distance) to create an accurate map that allows the robot to move to a destination without colliding with an obstacle (Kong et al. (US. Pub. No. 20100070078 A1) at ¶ [0005], [0045]).
Regarding claim 11, Kong et al. (US 20110137461 A1) does not explicitly teach wherein when moving the preset distance from the particular boundary line, the boundary line is recognized through the updated map. However, while Kong et al. (US. Pub. No. 20100070078 A1) does not explicitly teach wherein when moving the preset distance from the particular boundary line, the boundary line is recognized through the updated map, Kong does teach a robot moving from a current position to an exploration destination which may be a point between an unknown region and an empty region for an obstacle map being built (see at least ¶[0074]-[0078]). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the mobile robot and method of moving a mobile robot of Kong et al. (US 20110137461 A1) by the system of Kong et al. (US 20100070078 A1) to include a robot moving from a current position to an exploration destination which may be a point between an unknown region and an empty region for an obstacle map being built as both systems are directed to a robot and the generation of maps and one of ordinary skill in the art would have recognized the established function of a robot moving from a current position to an exploration destination which may be a point between an unknown region and an empty region for an obstacle map being built to create an accurate map that allows the robot to move to a destination without colliding with an obstacle (Kong ¶ [0005], [0045]).
Regarding claim 13, Kong et al. (US 20110137461 A1) teaches a moving robot for automatically generating a map (see at least abstract and ¶[0008], [0011], [0029], [0042], [0046]-[0047], and [0050] regarding a map building unit of a robot and/or a robot building a map), the moving robot comprising: a sensor configured to create sensor data regarding distances between the moving robot and at least one external object (see at least ¶[0024]-[0026], [0029], and [0058] regarding a mobile robot sensing unit and/or detecting distance between the mobile robot and an obstacle); a driving wheel configured to move a main body of the moving robot (see at least Fig. 1 and ¶[0008], [0024], and [0035] regarding a moving unit of a robot); and a controller configured to create a map based on the sensor data (see at least ¶[0008], [0024], [0027], and [0029] regarding a controlling unit and/or an obstacle map building unit), wherein the controller: divides the map into a first region which is an empty space, a second region where an obstacle is detected, and a third region not sensed by the sensor (see at least Figs. 2-4 and ¶[0010], [0031], [0037], [0040], and [0043] regarding divided/distinguished areas which include an obstacle area, an empty area, and an unknown area), performs image processing to generate at least one boundary line between the first region and the third region (see at least ¶[0037] regarding a boundary between the empty area and unknown area), selects an particular boundary line of the at least one boundary line (see at least ¶[0037] regarding selecting a boundary between the empty area and unknown area), determines a path toward the optimal boundary line (see at least ¶[0037] regarding a boundary which is capable of being used for forming a path).
Kong et al. does not explicitly teach updates the map based on sensor data collected while moving along the path toward the optimal boundary line. However, such matter is taught by Kong et al. (US 20100070078 A1) (see at least ¶[0009], [0013], [0017], [0044]-[0045], [0072], and [0075] regarding updating a map along a generated moving path and/or the path the robot travels). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the mobile robot and method of moving a mobile robot of Kong et al. (US 20110137461 A1) by the system of Kong et al. (US 20100070078 A1) to include updating the map based on sensor data collected while moving along the path toward the optimal boundary line as both systems are directed to a robot and the generation of maps and one of ordinary skill in the art would have recognized the established function of updating the map based on sensor data collected while moving along the path toward the optimal boundary line to create an accurate map that allows the robot to move to a destination without colliding with an obstacle (Kong et al. (US. Pub. No. 20100070078 A1) at ¶ [0005], [0045]).
Regarding claim 19, Kong et al. (US 20110137461 A1) teaches wherein the controller, when performing the image processing, is further to: assign a first color to the first region, a second color to the second region, and a third color to the third region (see at least Figs. 2-4 and ¶[0040] regarding colored portions of a map), and identify, as the least one boundary line, at least one line segment between the first region and the third region (see at least Figs. 2-4 regarding a line segment between different areas and/or colors of the map).
Kong et al. (US 20110137461 A1) in view of Kong et al. (US 20100070078 A1) discloses the claimed invention, as discussed above, except for the step of adding a difference between the first color of the first region and the third color of the third region being greater than differences between the second color of the second region and the first color and the third color. It would have been an obvious matter of design choice to modify the teachings of Kong et al. (US 20110137461 A1) in view of Kong et al. (US 20100070078 A1) to provide the step of a difference between the first color of the first region and the third color of the third region being greater than differences between the second color of the second region and the first color and the third color. Since the applicant has not disclosed that a difference between the first color of the first region and the third color of the third region being greater than differences between the second color of the second region and the first color and the third color solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Kong et al. (US 20110137461 A1) in view of Kong et al. (US 20100070078 A1) will perform the invention as claimed by the applicant with any means, method, or product to add a difference between the first color of the first region and the third color of the third region being greater than differences between the second color of the second region and the first color and the third color.
Regarding claim 20, Kong et al. (US 20110137461 A1) teaches wherein the controller, when identifying the at least one line segment as the at least one boundary line is further to select, as the at least one line segment, a subset of line segments in the map having a length longer than a width of the moving robot (see at least ¶[0037] regarding a boundary which is selected from boundaries between the unknown area and empty area and has a width larger than a predetermined width (i.e. width of robot)).

	Claim(s) 7-9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US. Pub. No. 20110137461 A1) in view of Kong et al. (US. Pub. No. 20100070078 A1), as applied to claims 1 and 13 above, and in further view of Song et al. (KR 101242252 B1).
Regarding claim 7, Kong et al. (US 20110137461 A1) teaches further comprising planning the path to the particular boundary line based on identifying a point of the particular boundary line (see at least Fig. 3 and ¶[0037] regarding determining a boundary point on a first boundary (i.e. particular boundary)), and determining the path from a current location of the moving robot to the point of the particular boundary line (see at least ¶[0037] regarding a robot moving to the first boundary point).
Kong et al. (US 20110137461 A1) in view of Kong et al. (US 20100070078 A1) discloses the claimed invention, as discussed above, except for the step of identifying a center point of the particular boundary line. However, Song et al. teaches identifying a center point of the particular boundary line (see at least page 8 regarding a center of the boundary group). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the mobile robot and method of moving a mobile robot of Kong et al. (US 20110137461 A1) as modified by Kong et al. (US 20100070078 A1) by the system of Song et al. (KR 101242252 B1) to include identifying a center point of the particular boundary line as all systems are directed to a mobile robot and the generation of maps and one of ordinary skill in the art would have recognized the established function of identifying a center point of the particular boundary line and predictably would have applied it to improve the mobile robot and method of moving a mobile robot of Kong et al. (US 20110137461 A1) as modified by Kong et al. (US 20100070078 A1)
Regarding claim 8, Kong et al. (US 20110137461 A1) teaches wherein determining the path includes generating a wave (see at least ¶[0026] and [0028] regarding sensing units (e.g. laser sensor or ultrasonic sensor which generate waves)), and creating the path only within a space that the wave reaches (see at least Fig. 3 and ¶[0031] and [0052] regarding closed obstacle areas and beyond candidate goal points is unknown to the robot. Also, it discusses not generating paths leading to these areas).
Regarding claim 9, Kong et al. (US 20110137461 A1) teaches wherein the image processing is not performed in a portion of the map associated with a space that the wave does not reach (see at least Fig. 3 and ¶[0031] and [0052] regarding closed obstacle areas and beyond is unknown to the robot (i.e. which means they are not mapped)).
Regarding claim 12, the combination of Kong et al. (US 20110137461 A1) and Kong et al. (US 20100070078 A1) does not explicitly teach wherein when no additional boundary line is determined in the updated map, creation of the map is completed, and the updated map is stored. However, while Song et al. does not explicitly teach wherein when no additional boundary line is determined in the updated map, creation of the map is completed, and the updated map is stored, Song does teach the control unit executing an end mode when another candidate node is determined not to exist which would be obvious to add to the scenario where there is no additional boundary line (see at least page 8). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the mobile robot and method of moving a mobile robot of Kong et al. (US 20110137461 A1) as modified by Kong et al. (US 20100070078 A1) by the system of Song et al. (KR 101242252 B1) to include an end mode when another candidate node is determined not to exist as all systems are directed to a mobile robot and the generation of maps and one of ordinary skill in the art would have recognized the established function of having an end mode when another candidate node is determined not to exist and predictably would have applied it to improve the mobile robot and method of moving a mobile robot of Kong et al. (US 20110137461 A1) as modified by Kong et al. (US 20100070078 A1)
Regarding claim 18, Kong et al. (US 20110137461 A1) teaches wherein the controller, when determining the path to the optimal boundary line, is further to: identify a point of the optimal boundary line (see at least Fig. 3 and ¶[0037] regarding determining a boundary point on a first boundary (i.e. particular boundary)), and determine the path from a current location of the moving robot to the center point of the optimal boundary line (see at least ¶[0037] regarding a robot moving to the first boundary point).
Kong et al. (US 20110137461 A1) in view of Kong et al. (US 20100070078 A1) discloses the claimed invention, as discussed above, except for the step of identifying a center point of the particular boundary line. However, Song et al. teaches identifying a center point of the particular boundary line (see at least page 8 regarding a center of the boundary group). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the mobile robot and method of moving a mobile robot of Kong et al. (US 20110137461 A1) as modified by Kong et al. (US 20100070078 A1) by the system of Song et al. (KR 101242252 B1) to include identifying a center point of the particular boundary line as all systems are directed to a mobile robot and the generation of maps and one of ordinary skill in the art would have recognized the established function of identifying a center point of the particular boundary line and predictably would have applied it to improve the mobile robot and method of moving a mobile robot of Kong et al. (US 20110137461 A1) as modified by Kong et al. (US 20100070078 A1)

	Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US. Pub. No. 20110137461 A1) in view of Kong et al. (US. Pub. No. 20100070078 A1), as applied to claims 1 and 13 above, and in further view of Shani et al. (US. Pub. No. 20200393545 A1).
Regarding claim 16, the combination of Kong et al. (US 20110137461 A1) and Kong et al. (US 20100070078 A1) does not explicitly teach wherein the sensor is a light detection and ranging (LiDAR) sensor. However, such matter is taught by Shani (see at least the abstract regarding a LIDAR sensor). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Kong et al. as modified by Kong et al. (US 20100070078 A1) to include the teachings of Shani et al. because “LIDAR is an example of technology that can work well in differing conditions, by measuring distances to objects by illuminating objects with light and measuring the reflected pulses with a sensor.” (Section [0004])
Regarding claim 17, Kong et al. (US 20110137461 A1) teaches wherein the controller is further to determine the path only within a space reached by a wave generated by the sensor (see at least Fig. 3 and ¶[0031] and [0052] regarding closed obstacle areas and beyond is unknown to the robot (i.e. which means they are not mapped)). 
Kong et al. (US 20110137461 A1) in view of Kong et al. (US 20100070078 A1) discloses the claimed invention, as discussed above, except for the step of including a LIDAR sensor. However, Shani et al. teaches a LIDAR sensor (see at least the abstract regarding a LIDAR sensor). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Kong et al. as modified by Kong et al. (US 20100070078 A1) to include the teachings of Shani et al. because “LIDAR is an example of technology that can work well in differing conditions, by measuring distances to objects by illuminating objects with light and measuring the reflected pulses with a sensor.” (Section [0004])
Allowable Subject Matter
Claims 5 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Artes et al. (US 20190025838 A1) is pertinent because it pertains to autonomous mobile robots and the sectoring of maps of an area of robot operation through which the robot moves.
Vicenti (US 20170239813 A1) is pertinent because it is a method includes maneuvering a robot in (i) a following mode in which the robot is controlled to travel along a path segment adjacent an obstacle, while recording data indicative of the path segment, and (ii) in a coverage mode in which the robot is controlled to traverse an area. It also includes generating data indicative of a layout of the area.
Artes et al. (US 11175670 B2) is pertinent because it is a method for processing a surface of an area to be processed using an autonomous mobile robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666        

/AARON L TROOST/Primary Examiner, Art Unit 3666